Citation Nr: 1028927	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  05-14 266A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, to 
include as due to undiagnosed illness or Gulf War Syndrome.

2.  Entitlement to service connection for irritable bowel 
syndrome (IBS), to include as due to undiagnosed illness or Gulf 
War Syndrome.

3.  Entitlement to service connection for chronic fatigue 
syndrome (CFS), to include as due to undiagnosed illness or Gulf 
War Syndrome.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to August 1992, 
with two months of prior unverified active service, as well as 
verified active duty service in the Southwest Asia theater of 
operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in New 
Orleans, Louisiana.  The Veteran has not requested a hearing as 
to the issues currently on appeal.  See May 2005 substantive 
appeal.


FINDINGS OF FACT

1.  The Veteran has no current diagnosis of fibromyalgia.

2.  The Veteran has no current diagnosis of IBS.

3.  The Veteran has no current diagnosis of CFS.

4.  The evidence does not demonstrate an undiagnosed illness or a 
medically unexplained chronic multi symptom illness as defined by 
VA regulations.


CONCLUSIONS OF LAW

1.  The criteria for service connection for fibromyalgia have not 
been met on a direct or presumptive basis, to include as a result 
of an undiagnosed illness or Gulf War Syndrome.  38 U.S.C.A. §§ 
1101, 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.102, 3.303, 3.317 (2009).  

2.  The criteria for service connection for irritable bowel 
syndrome have not been met on a direct or presumptive basis, to 
include as a result of an undiagnosed illness or Gulf War 
Syndrome.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.102, 3.303, 3.317 
(2009).  

3.  The criteria for service connection for chronic fatigue 
syndrome have not been met on a direct or presumptive basis, to 
include as a result of an undiagnosed illness or Gulf War 
Syndrome.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.102, 3.303, 3.317 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations require VA to provide claimants with 
notice and assistance in substantiating a claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Proper VCAA notice must inform the claimant of any 
information and evidence not in the record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) existence of 
a disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Proper VCAA notice must be provided to a claimant 
prior to the initial unfavorable decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the Veteran was advised in a July 2003 letter, prior 
to the initial unfavorable rating decision, of the evidence and 
information necessary to substantiate his claims, including as due 
to Gulf War undiagnosed illness, and the responsibilities of the 
Veteran and VA in obtaining such evidence.  In a December 2006 
letter, he was again advised of such information, as well as of 
the evidence and information necessary to establish a disability 
rating and an effective date, in accordance with Dingess/Hartman.  
The timing defect as to such letter has been cured by the 
subsequent readjudication of the Veteran's claims, including in a 
February 2010 supplemental statement of the case.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006); Mayfield v. Nicholson, 
444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

With regard to the duty to assist, service treatment records and 
post-service VA and private treatment records have been obtained 
and considered.  The Veteran has not identified, and the record 
does not otherwise indicate, any outstanding medical records that 
are necessary to decide his claims.  In particular, there is no 
indication that the Veteran is in receipt of any benefits from the 
Social Security Administration pertaining to his claimed 
disabilities.  Additionally, the Veteran was provided with VA 
examinations as to each of his claimed disabilities in July 2003, 
as well as a Persian Gulf War examination in April 2005.  Neither 
the Veteran nor his representative have argued that such 
examinations are inadequate for adjudication purposes, and a 
review of the examination reports reveals no inadequacies.

In the circumstances of this case, a remand would serve no useful 
purpose, as it would unnecessarily impose additional burdens on 
VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In this regard, VA has satisfied its duties to inform 
and assist the Veteran at every stage in this case, at least 
insofar as any errors committed were not harmful to the essential 
fairness of the proceedings.  As such, the Veteran will not be 
prejudiced by a decision on the merits of his claim.

II. Analysis

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is 
diagnosed after discharge, service connection may be granted when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 U.S.C.A. 
§ 1113(b); 38 C.F.R. § 3.303(d).  

Generally, to establish direct service connection, there must be 
medical evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  38 C.F.R. § 3.304; see also Hickson v. West, 
12 Vet. App. 247, 253 (1999); Barr v. Nicholson, 21 Vet. App. 303, 
307 (2007).  However, under C.F.R. § 3.303(b), if a condition was 
noted during service, the nexus element may be established based 
on competent medical or lay evidence of continuity of 
symptomatology.  Id.

Additionally, service connection may be granted on a presumptive 
basis if the evidence demonstrates that the veteran (1) exhibits 
objective indications; (2) of a qualifying chronic disability; 
(3) which became manifest either during active service in the 
Southwest Asia theater of operations during the Persian Gulf War, 
or to a degree of 10% or more not later than December 31, 2011; 
and (4) such symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a); Gutierrez 
v. Principi, 19 Vet. App. 1, 7 (2004).  Where these criteria have 
been met, in contrast to direct service connection, competent 
evidence of a nexus between the current disability and service is 
not necessary.  Id. at 9.

For these purposes, there are three types of qualifying chronic 
disabilities: (1) an undiagnosed illness; (2) a medically 
unexplained chronic multi symptom illness; and (3) a diagnosed 
illness that VA's Secretary determines in regulations prescribed 
under 38 U.S.C.A. 1117(d) warrants a presumption of service 
connection.  As pertinent to this case, medically unexplained 
chronic multi symptom illness specifically includes fibromyalgia, 
IBS, and CFS.  38 C.F.R. § 3.317(a)(2)(i).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. § 
3.317(a)(3).  Signs or symptoms that may be manifestations of 
undiagnosed illness or medically unexplained chronic multi 
symptom illness include, but are not limited to, the following:  
(1) fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs or 
symptoms involving the respiratory system (upper or lower); (9) 
sleep disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; and 
(13) menstrual disorders.  38 C.F.R. § 3.317(b).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, all reasonable doubt will be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Here, the Veteran claims that he currently has fibromyalgia, IBS, 
and CFS as a result of his service in the Southwest Asia theater 
of operations during the Persian Gulf War.  See June 2003 claim.  
In particular, he states that he gets tired more than before he 
was deployed to Desert Storm, and he has pain "all over" his 
body.  The Veteran further states that he began to have such 
symptoms after discharge from service, and they are known 
symptoms of "Desert Storm Syndrome."  See February 2004 notice 
of disagreement; statements dated in April 2004 and July 2007.

Consistent with the Veteran's report that his symptoms began 
after discharge, service treatment records reflect no complaints 
or treatment for symptoms of fibromyalgia, IBS, or CFS.  In July 
2003, the Veteran was afforded a VA general medical examination, 
as well as VA examinations pertaining to each of his claimed 
disabilities.  These examinations were all conducted by the same 
examiner.  

The July 2003 VA examiner recorded that the Veteran had a history 
of hypertension, coronary artery disease, myocardial infarction, 
two  coronary artery stent placements, herniated nucleus pulposus 
status post lumbar spine surgery, and gastroesophageal reflux 
disease.  The examiner noted that the Veteran did not have a 
history of diagnosis or treatment for CFS or fibromyalgia, but he 
did have a history of congestive heart failure with fatigue.  The 
examiner further noted that the Veteran did not have any 
generalized muscle aches or weakness, but he did have weakness 
related to congestive heart failure and to a herniated disc for 
which he recently had surgery.  The Veteran did not report any 
fatigue lasting 24 hours, migratory joint pain, or 
neuropsychological symptoms.  The examiner noted that the Veteran 
had sleep disturbances which occur with shortness of breath 
related to congestive heart failure.  With respect to intestinal 
problems, the examiner noted that the Veteran had a history of 
gastroesophageal reflux disease (GERD).  

After physical examination, the July 2003 VA examiner opined that 
the Veteran does not have any undiagnosed illnesses.  He further 
opined that there was no evidence of CFS, but he diagnosed the 
Veteran with congestive heart failure and fatigue related to 
congestive heart failure and coronary artery disease.  
Additionally, the examiner opined that the Veteran does not have 
IBS or fibromyalgia.  Specifically, he stated that the Veteran 
did not have any physical findings of fibromyalgia, with no 
musculoskeletal areas involved with trigger points and normal 
muscle strength.  With respect to IBS, the examiner stated that 
the Veteran had constipation because he had recently had lumbar 
spine surgery and was on narcotics which caused such symptom, but 
he had no diarrhea, weight loss or gain, nausea or vomiting, 
abdominal pain, or fistula.  The examiner diagnosed the Veteran 
with a history of GERD with good treatment.  See July 2003 
examination reports pertaining to general medical, fibromyalgia, 
CFS, and intestines. 

In April 2005, the Veteran was afforded a Persian Gulf War 
examination.  At that time, he reported previous diagnoses of 
hypertension, coronary artery disease with two stents and four to 
five angioplasty procedures, degenerative joint disease of the 
lumbar spine, removal of a benign muscle tumor, and impotence.  
The examiner noted that the Veteran's cardiovascular symptoms 
included shortness of breath after walking half a mile.  The 
Veteran again reported constipation but no diarrhea.  Bowel 
sounds were positive, and the Veteran was noted to be morbidly 
obese.  The examiner confirmed the Veteran's reported previous 
diagnoses.  However, there continued to be no diagnosis of 
fibromyalgia, CFS, or IBS.

Review of the extensive VA and private treatment records in the 
claims file, including those related to his low back and heart 
conditions, are consistent with the above-summarized examination 
results.  In particular, there is no treatment for non-specific, 
generalized pain, weakness, fatigue, or intestinal problems, and 
no diagnosis of fibromyalgia, CFS, or IBS.  Rather, treatment 
records pertaining to the low back reflect treatment for pain, 
weakness, and paresthesias in the back, legs, and groin 
associated with such condition.  Indeed, the Veteran stated in 
April 2004 that treatment and follow up for these complaints of 
pain all over his body eventually led to low back surgery.  
Further, treatment records pertaining to the heart reflect 
complaints of fatigue.  The Board notes that the Veteran has been 
granted service connection for myocardial infarction due to 
hypertensive heart disease and coronary artery disease, low back 
strain and degenerative joint disease status post laminectomy, 
peripheral neuropathy of the bilateral lower extremities and the 
right upper extremity associated with the low back disability, 
and erectile dysfunction associated with the low back disability.  
See March 2010 rating sheet.

Based on the foregoing evidence, the Board finds that the Veteran 
does not have a current diagnosis of fibromyalgia, IBS, or CFS.  
In this regard, the Board notes that the Veteran is competent to 
testify to a lack of observable symptoms such as pain, intestinal 
disturbances, and fatigue prior to service, and to continuity of 
such symptoms after service in the Persian Gulf, as well as to 
receipt of treatment for such symptoms after service.  See Layno 
v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 
Vet. App 370, 374 (2002).  However, the nature of fibromyalgia, 
IBS, and CFS is such that the Veteran is not competent to testify 
as to a specific diagnosis relating to such symptoms because such 
question requires specialized knowledge, training, or experience.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Barr, 
21 Vet. App. at 308.  Moreover, to the extent that the Veteran is 
competent to identify his current diagnoses, the Board finds that 
such evidence is outweighed by the medical opinions of the July 
2003 and April 2005 VA examiners, which reflect consideration of 
lay and medical evidence, as well as the examiners' specialized 
knowledge, training, and experience.

The Board further notes that the Veteran has submitted a 
newspaper article pertaining to symptoms frequently experienced 
by Persian Gulf War veterans.  Such evidence is analogous to a 
medical treatise.  While medical treatises are instructive as a 
general matter, they do not account for other contributing 
factors in a particular case, such as the Veteran's low back and 
heart disabilities.  Cf. Mattern v. West, 12 Vet. App. 222, 228 
(1999) (a medical article or treatise "can provide important 
support when combined with an opinion of a medical professional" 
if it discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at least 
"plausible causality" based upon objective facts).  As such, 
while this evidence has been considered, it is insufficient to 
meet the criteria for service connection in this case. 

Additionally, the evidence does not demonstrate any signs or 
symptoms of an undiagnosed illness or any other medically 
unexplained chronic multi symptom illness, as contemplated by 38 
C.F.R. § 3.317.  Rather, as discussed above, the Veteran's 
complaints of pain, fatigue, and intestinal symptoms have been 
attributed to his low back and heart disabilities, for which he 
is already service connected.  

Accordingly, as the evidence of record does not establish a 
current diagnosis of fibromyalgia, IBS, or CFS, the Veteran is 
not entitled to service connection for such conditions on either 
a direct basis or on a presumptive basis under 38 C.F.R. § 3.317.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(disallowing service connection where there is no present 
disability).  Further, as the evidence does not demonstrate any 
signs or symptoms as a result of an undiagnosed illness or any 
other medically unexplained chronic multi symptom illness, he is 
not entitled to presumptive service connection under 38 C.F.R. § 
3.317 on that basis.  As the preponderance of the evidence is 
against the Veteran's claims, the benefit of the doubt doctrine 
does not apply and the claims must be denied.  38 C.F.R. § 3.102.


ORDER

Service connection for fibromyalgia is denied.

Service connection for irritable bowel syndrome is denied.

Service connection for chronic fatigue syndrome is denied.



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


